DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The status of the parent applications should be updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Behling (U.S. Patent Application Publication 2003/0012077 A1), Nadella et al (U.S. Patent Application Publication 2006/0293457 A1) and Christel (U.S. Patent Application Publication 2006/0284334 A1).
             Regarding claim 1, Booth et al (see the entire document, in particular, paragraphs [0048], [0051], [0057], [0084], [0092], [0100], [0106] and [0118]; Figures 1 and 2) teaches a process of making bulked continuous carpet filament (see paragraph [0084] (process of making bulked continuous carpet filament) of Booth et al), including the steps of (a) passing a plurality of recycled polymer flakes through a crystallizer to at least partially dry the plurality of recycled polymer flakes (see Figure 1; paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al); (b) after passing the plurality of recycled polymer flakes through the crystallizer, at least partially melting the plurality of recycled polymer flakes to form a polymer melt (see Figure 1; paragraph [0106] (post-consumer PET material is melted into a liquid) of Booth et al); (c) providing the polymer melt to a chamber (see Figure 2; paragraph [0106] (post-consumer PET melt enters melt channel 30) of Booth et al); and (f) forming polymer into bulked continuous carpet filament (see paragraph [0057] (extrude post-consumer PET to form BCF) of Booth et al). Booth et al does not teach the steps of (d) separating the polymer melt into at least eight streams such that each of the at least eight streams is exposed to a chamber pressure within the chamber of between about 0 millibars and about 25 millibars, and (e) after the at least eight streams are exposed to the chamber pressure, recombining the at least eight streams into a single polymer stream. Behling (see the entire document, in particular, paragraphs [0001], [0006], [0016], [0024] and [0025]; Figure 1) teaches an extrusion apparatus (see paragraph [0001] (extruder for processing polymer melts) of Behling), wherein the extruder is a multi-screw extruder (see paragraph [0016] (a multi-screw extruder, particularly a planetary-gear extruder) of Behling) including a barrel section (see Figure 1 and paragraph [0024] (barrel section 1 adjoins the gear mechanism) of Behling), including the steps of separating a polymer melt into separate streams (see paragraph [0025] (melt passes into a planetary-gear extruder section 8 (i.e., separating the melt into separate streams)) of Behling) and recombining the separate streams into a single stream (see paragraph [0025] (following the planetary-gear extruder section 8, there is a zone 11 of a single-screw extruder (i.e., recombining the melt streams)) of Behling), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate a polymer melt into separate streams and then recombining the melt streams into a single stream in the process of Booth et al in view of Behling in order to process different materials without any major modification of the extruder (see paragraph [0006] of Behling). Nadella et al (see the entire document, in particular, paragraphs [0001], [0013], [0017], [0058] and [0059]; Figures 2-4) teaches an extrusion process (see paragraph [0001] (processing of thermoplastic polymers) of Nadella et al), including a multi-screw extruder (see paragraphs [0013] (using a ring extruder) and [0059] (ring extruder 10A) of Nadella et al), wherein the ring extruder has twelve (12) screws (i.e., the polymer melt is separated into twelve (12) separate streams; see paragraph [0058] and Figures 2-4 of Nadella et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate a polymer stream into twelve (12) separate streams in the process of Booth et al in view of Nadella et al in order to manufacture products having a full range of properties (e.g., hardness) (see paragraph [0017] of Nadella et al). Christel (see the entire document, in particular, paragraphs [0001], [0016], [0017] and [0019]) teaches a process (see paragraph [0001] (process of making a molded part from PET) of Christel), including using a multi-screw extruder (see paragraph [0016] (the poly-condensate (e.g., PET) is melted using a multi-screw extruder, in particular, a ring extruder) of Christel), including the step of exposing multiple streams of polymer melt to a pressure of between about 0 millibars and about 25 millibars (see paragraphs [0017] (the poly-condensate (e.g., PET) is degassed at 20 – 300 mbar below atmospheric pressure) and [0019] (degas the melt at a vacuum of a few mbar or even under 1 mbar) of Christel), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expose multiple streams of a polymer melt to a pressure of between about 0 millibars and about 25 millibars in the process of Booth et al in view of Christel in order to reduce the partial pressure of contaminants to be removed over a short time (see paragraph [0019] of Christel). 
             Regarding claim 2, see paragraph [0118] (flakes are heated to an elevated temperature; hot fluidized bed (i.e., air is blown into the crystallizer)) of Booth et al.
             Regarding claims 3 and 4, see paragraph [0025] (melt passes into a planetary-gear extruder section 8 (i.e., separating the melt into separate streams)) of Behling and paragraph [0058] (the ring extruder has twelve (12) screws (i.e., the polymer melt is separated into twelve (12) separate streams)) and Figures 2-4 of Nadella et al.
             Regarding claim 6, see paragraphs [0048] (post-consumer polymer (e.g., PET) coming from PET soda bottles) and [0051] (post-consumer polymer in flaked form) of Booth et al.
Claim(s) 8, 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Behling (U.S. Patent Application Publication 2003/0012077 A1) and Christel (U.S. Patent Application Publication 2006/0284334 A1).
             Regarding claim 8, Booth et al (see the entire document, in particular, paragraphs [0048], [0051], [0057], [0084], [0092], [0100], [0106] and [0118]; Figures 1 and 2) teaches a process of making bulked continuous carpet filament (see paragraph [0084] (process of making bulked continuous carpet filament) of Booth et al), including the steps of (a) passing a plurality of polymer flakes through a crystallizer to at least partially dry the plurality of polymer flakes (see Figure 1; paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al); (b) after passing the plurality of polymer flakes through the crystallizer, at least partially melting the plurality of polymer flakes to form a polymer melt (see Figure 1; paragraph [0106] (post-consumer PET material is melted into a liquid) of Booth et al); and (h) providing the polymer melt to at least one spinning machine configured to form the polymer into bulked continuous carpet filament (see paragraph [0057] (extrude post-consumer PET to form BCF) of Booth et al). Booth et al does not teach the steps of (c) routing a stream of polymer melt through a separation element to generate multiple streams of polymer melt, (d) exposing each of the polymer streams to a pressure within a chamber of a melt-processing unit, (e) reducing the pressure within the chamber of the melt-processing unit to between about 0 millibars and about 25 millibars, (f) while maintaining the pressure of the chamber of the melt-processing unit between about 0 millibars and about 25 millibars, passing each of the multiple streams of polymer melt through the chamber of the melt-processing unit into a receiving section of the melt-processing unit, and (g) recombining the multiple streams of polymer melt at the receiving section of the melt-processing unit. Behling (see the entire document, in particular, paragraphs [0001], [0006], [0016], [0024] and [0025]; Figure 1) teaches an extrusion apparatus (see paragraph [0001] (extruder for processing polymer melts) of Behling), including the steps of (c) routing a stream of polymer melt through a separation element to generate multiple streams of polymer melt (see Figure 1; paragraphs [0016] (a multi-screw extruder, particularly a planetary-gear extruder), [0024] (barrel section 1 adjoins the gear mechanism) and [0025] (melt passes into a planetary-gear extruder section 8 (i.e., separating the melt)) of Behling) and (g) recombining the multiple streams of polymer melt at the receiving end of the melt-processing unit (see paragraph [0025] (following the planetary-gear extruder section 8, there is a zone 11 of a single-screw extruder (i.e., recombining the melt streams)) of Behling), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route a stream of polymer melt through a separation element to generate multiple streams of polymer melt and recombine the multiple streams of polymer melt at the receiving end of the melt-processing unit in the process of Booth et al in view of Behling in order to process different materials without any major modification of the extruder (see paragraph [0006] of Behling). Christel (see the entire document, in particular, paragraphs [0001], [0016], [0017] and [0019]) teaches a process (see paragraph [0001] (process of making a molded part from PET) of Christel), including using a multi-screw extruder (see paragraph [0016] (the poly-condensate (e.g., PET) is melted using a multi-screw extruder, in particular, a ring extruder) of Christel), including the steps of (d) exposing a polymer stream to a pressure within a chamber of a melt-processing unit (see paragraphs [0017] (the poly-condensate (e.g., PET) is degassed at 20 – 300 mbar below atmospheric pressure) and [0019] (degas the melt at a vacuum of a few mbar or even under 1 mbar) of Christel), (e) reducing the pressure within the chamber of the melt-processing unit to between about 0 millibars and about 25 millibars (see paragraphs [0017] (the poly-condensate (e.g., PET) is degassed at 20 – 300 mbar below atmospheric pressure) and [0019] (degas the melt at a vacuum of a few mbar or even under 1 mbar) of Christel), (f) while maintaining the pressure of the chamber of the melt-processing unit between about 0 millibars and about 25 millibars, passing the stream of polymer melt through the chamber of the melt-processing unit into a receiving section of the melt-processing unit (see paragraphs [0017] (the poly-condensate (e.g., PET) is degassed at 20 – 300 mbar below atmospheric pressure) and [0019] (degas the melt at a vacuum of a few mbar or even under 1 mbar) of Christel), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention expose each of the polymer streams to a pressure within a chamber of a melt-processing unit, reduce the pressure within the chamber of the melt-processing unit to between about 0 millibars and about 25 millibars, and while maintaining the pressure of the chamber of the melt-processing unit between about 0 millibars and about 25 millibars, passing each of the multiple streams of polymer melt through the chamber of the melt-processing unit into a receiving section of the melt-processing unit in the process of Booth et al in view of Christel in order to reduce the partial pressure of the contaminants to be removed over a short term (see paragraph [0019] of Christel).
             Regarding claim 10, see paragraph [0118] (flakes are heated to an elevated temperature; hot fluidized bed (i.e., air is blown into the crystallizer)) of Booth et al.
             Regarding claim 12, see paragraph [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al.
             Regarding claims 14 and 16, see paragraphs [0017] (the poly-condensate (e.g., PET) is degassed at 20 – 300 mbar below atmospheric pressure) and [0019] (degas the melt at a vacuum of a few mbar or even under 1 mbar) of Christel.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Behling (U.S. Patent Application Publication 2003/0012077 A1) and Christel (U.S. Patent Application Publication 2006/0284334 A1) as applied to claims 8, 10, 12, 14 and 16 above, and further in view of Suzuoka et al (U.S. Patent 4,370,302 A).
             Regarding claim 11, Booth et al (in combination with Behling and Christel) does not teach (1) one or more blowers are configured to blow air over a plurality of polymer flakes from a bottom portion of a crystallizer. Suzuoka et al (see the entire document, in particular, col. 1, line 65 to col. 2, line 3; col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1) teaches a process of, and apparatus for, crystallization (see col. 4, line 64 to col. 5, line 9 (process of, and apparatus for, crystallizing a PET; pre-crystallizer 101, polyethylene terephthalate chips) of Suzuoka et al), including one or more blowers are configured to blow air over a plurality of polymer flakes from a bottom portion of a crystallizer (see Figure 1; col. 3, lines 8-31 (spindle 103 has a hole 104 connected to an opening 105 for blowing hot air located at the lower end of spindle 103); col. 4, line 64 to col. 5line 9 (chips are heated by means of hot air blown through opening 105) of Suzuoka et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more blowers configured to blow air over a plurality of polymer flakes from a bottom portion of a crystallizer in the process of Booth et al (in combination with Behling and Christel) in view of Suzuoka et al in order to obtain high productivity using a large-capacity machine which is very easy to operate (see col. 1, line 65 to col. 2, line 3 of Suzuoka et al).
              Regarding claim 13, see paragraph [0118] (flakes are stirred and/or agitated) of Booth et al and Figure 1; col. 3, lines 8-31 (a plurality of agitating bars 102) of Suzuoka et al.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Behling (U.S. Patent Application Publication 2003/0012077 A1) and Christel (U.S. Patent Application Publication 2006/0284334 A1) as applied to claims 8, 10, 12, 14 and 16 above, and further in view of Suzuki et al (U.S. Patent 5,339,255 A).
             Regarding claim 15, Booth et al (in combination with Behling and Christel) does not teach the step of (1) determining the intrinsic viscosity of a polymer stream and, in response to this determination, adjusting a pressure within a chamber of a melt-processing unit. Suzuki et al (see the entire document, in particular, col. 1, lines 6-16; col. 4, line 66 to col. 5, line 5; Figure 1) teaches a process of making polyethylene terephthalate (see col. 1, lines 6-16 (process of making polyethylene terephthalate) of Suzuki et al), including the step of determining the intrinsic viscosity of a polymer stream and, in response to this determination, adjusting a pressure within a chamber of a melt-processing unit (see Figure 1; col. 4, line 66 to col. 5, line 5 (a viscosity measuring device 9 measures a viscosity of a polymerized resin, which is transferred to a die-head 10; the measured viscosity value is fed to a vacuum pressure controller 11’, which controls valve 8’ connected to vacuum pump 7, to control (or adjust) the pressure in reactor PC-2) of Suzuki et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the intrinsic viscosity of a polymer stream and, in response to this determination, adjust a pressure within a chamber of a melt-processing unit in the process of Booth et al (in combination with Behling and Christel) in view of Suzuki et al in order to control a process for producing a polymer having desired properties (see col. 1, lines 6-16 of Suzuki et al).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Behling (U.S. Patent Application Publication 2003/0012077 A1), Nadella et al (U.S. Patent Application Publication 2006/0293457 A1) and Christel (U.S. Patent Application Publication 2006/0284334 A1).
             Regarding claim 17, Booth et al (see the entire document, in particular, paragraphs [0048], [0051], [0057], [0084], [0092], [0100], [0106] and [0118]; Figures 1 and 2) teaches an apparatus for making bulked continuous carpet filament (see Figure 1; paragraphs [0084] (bulked continuous carpet filament) and [0100] (system for processing post-consumer PET) of Booth et al), including (a) means for at least partially drying a plurality of polymer flakes to create a plurality of at least partially dry polymer flakes (see Figure 1; paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al); (b) a melt-processing unit (see Figure 2 and paragraph [0106] (post-consumer PET melt enters melt channel 30) of Booth et al), including (b)(i) a first section, the first section configured to melt the plurality of at least partially dry polymer flakes to create a stream of polymer melt (see Figure 2 and paragraph [0106] (post-consumer PET melt enters melt channel 30) of Booth et al), and provide a stream of polymer melt to at least one spinning machine to form the polymer melt into bulked continuous carpet filament (see paragraph [0057] (extrude post-consumer PET to form BCF) of Booth et al). Booth et al does not teach (b)(ii) a separation element configured to receive a stream of polymer melt and divide the stream of polymer melt into at least eight streams, (b)(iii) a multiple stream section configured to receive the at least eight streams, expose each of the eight streams to a pressure, recombine the at least eight streams into a single polymer stream, and (c) a pressure regulation system configured to maintain a pressure within the melt-processing unit of between about 0 millibars and about 25 millibars. Behling (see the entire document, in particular, paragraphs [0001], [0006], [0016], [0024] and [0025]; Figure 1) teaches an extrusion apparatus (see paragraph [0001] (extruder for processing polymer melts) of Behling), including a separation element configured to receive a stream of polymer melt and divide the stream of polymer melt into multiple streams of polymer melt (see Figure 1; paragraphs [0024] (barrel section adjoins the gear mechanism) and [0025] (melt passes into a planetary-gear extruder section 8 (i.e., separating the melt)) of Behling), a multiple stream section configured to receive the multiple streams of polymer melt (see paragraph [0025] (melt passes into a planetary-gear extruder section 8 (i.e., separating the melt)) and recombine the multiple streams into a single stream (see paragraph [0025] (following the planetary-gear extruder section 8, there is a zone 11 of a single-screw extruder (i.e., recombining the melt)) of Behling), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a separation element configured to receive a stream of polymer melt and divide the stream of polymer melt into multiple streams, (b)(iii) a multiple stream section configured to receive the multiple streams,  and recombine the multiple streams into a single polymer stream in the apparatus of Booth et al in view of Behling in order to process different materials without any major modification of the extruder (see paragraph [0006] of Behling). Nadella et al (see the entire document, in particular, paragraphs [0001], [0013], [0017], [0058] and [0059]; Figures 2-4) teaches an extrusion process (see paragraph [0001] of Nadella et al) using a multi-screw extruder (see paragraph [0013] (ring extruder) of Nadella et al), wherein the ring extruder has twelve (12) screws (i.e., the melt is separated into twelve (12) streams; see Figures 2-4 and paragraph [0058] of Nadella et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate a polymer stream into twelve (12) separate streams in the apparatus of Booth et al in view of Nadella et al in order to manufacture products having a full range of properties (e.g., hardness) (see paragraph [0017] of Nadella et al). Christel (see the entire document, in particular, paragraphs [0001], [0016], [0017] and [0019]) teaches a process of making a product from PET (see paragraph [0001] of Christel), including the use of a multi-screw extruder (see paragraph [0016] (ring extruder) of Christel), including exposing polymer streams to a pressure, and a pressure regulation system configured to maintain a pressure within the melt-processing unit of between about 0 millibars and about 25 millibars (see paragraphs [0017] (the poly-condensate (e.g., PET) is degassed at 20 – 300 mbar below atmospheric pressure) and [0019] (degas the melt at a vacuum of a few mbar or even under 1 mbar) of Christel), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expose multiple streams to a pressure and provide a pressure regulation system configured to maintain a pressure within the melt-processing unit of between about 0 millibars and about 25 millibars in the apparatus of Booth et al in view of Christel in order to reduce the partial pressure of contaminants to be removed over a short term (see paragraph [0019] of Christel).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Behling (U.S. Patent Application Publication 2003/0012077 A1), Nadella et al (U.S. Patent Application Publication 2006/0293457 A1) and Christel (U.S. Patent Application Publication 2006/0284334 A1) as applied to claim 17 above, and further in view of Pikus (U.S. Patent 5,497,562 A).
             Regarding claim 18, Booth et al (in combination with Behling, Nadella et al and Christel) does not teach (1) infrared heating elements for at least partially drying a plurality of polymer flakes. Pikus (see the entire document, in particular, col. 1, lines 47-57; col. 2, lines 36-38; col. 3, line 66 to col. 4, line 44) teaches a process of, and apparatus for, crystallization of PET (see col. 1, lines 47-51 (process of, and apparatus for, crystallization of PET) of Pikus), including a crystallizer with infrared heating elements (see Figure 1; col. 2, lines 36-38 (crystallizer 10 has infrared heaters 28) of Pikus), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide infrared heating elements in the crystallizer of Booth et al (in combination with Behling, Nadella et al and Christel) in view of Pikus in order to control the degree of heating to ensure that the PET chips are crystallized without melting (see col. 1, lines 53-57 of Pikus).
             Regarding claims 19 and 20, see col. 3, line 66 to col. 4, line 44 (infrared heaters respond almost simultaneously to modulating controls, allowing the temperature of the polymer to be maintained precisely and avoiding overheating) of Pikus.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,045,979 B2 in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1). Claims 1-16 of U.S. Patent 11,045,979 B2 recite a process of making bulked continuous carpet filament as claimed, except for the limitation of a crystallizer, which is taught by Booth et al (see paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crystallizer in the process of claims 1-16 of U.S. Patent 11,045,979 B2 in view of Booth et al in order to manufacture bulked continuous carpet filament (see paragraph [0084] of Booth et al).
Claims 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. U.S. Patent 10,538,016 B2 in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1). Claims 1-26 of U.S. Patent 10,538,016 B2 recite a process of making bulked continuous carpet filament as claimed, except for the limitation of a crystallizer, which is taught by Booth et al (see paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crystallizer in the process of claims 1-26 of U.S. Patent 10,538,016 B2 in view of Booth et al in order to manufacture bulked continuous carpet filament (see paragraph [0084] of Booth et al).
Claims 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,045,979 B2 in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1). Claims 1-16 of U.S. Patent 11,045,979 B2 recite a process of making bulked continuous carpet filament as claimed, except for the limitation of a crystallizer, which is taught by Booth et al (see paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crystallizer in the process of claims 1-16 of U.S. Patent 11,045,979 B2 in view of Booth et al in order to manufacture bulked continuous carpet filament (see paragraph [0084] of Booth et al).
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,179,868 B2 in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1). Claims 1-26 of U.S. Patent 11,179,868 B2 recite an apparatus for making bulked continuous carpet filament as claimed, except for the limitation of a crystallizer, which is taught by Booth et al (see paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crystallizer in the apparatus of claims 1-26 of U.S. Patent 11,179,868 B2 in view of Booth et al in order to manufacture bulked continuous carpet filament (see paragraph [0084] of Booth et al).
Claims 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,179,868 B2 and Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in view of Pikus (U.S. Patent 5,497,562 A). Pikus teaches an apparatus for crystallization of PET (see col. 1, lines 47-51 (process of, and apparatus for, crystallization of PET) of Pikus), including a crystallizer with infrared heating elements (see Figure 1; col. 2, lines 36-38 (crystallizer 10 has infrared heaters 28) of Pikus), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide infrared heating elements in the crystallizer of Booth et al (in combination with claims 1-26 of U.S. Patent 11,179,868 B2) in view of Pikus in order to control the degree of heating to ensure that the PET chips are crystallized without melting (see col. 1, lines 53-57 of Pikus).
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,273,579 B2 in view of Booth et al (U.S. Patent Application Publication 2010/0152309 A1). Claims 1-23 of U.S. Patent 11,273,579 B2 recite an apparatus for making bulked continuous carpet filament as claimed, except for the limitation of a crystallizer, which is taught by Booth et al (see paragraphs [0092] (crystallizer 6) and [0118] (subjecting post-consumer PET flakes to crystallization) of Booth et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crystallizer in the apparatus of claims 1-23 of U.S. Patent 11,273579 B2 in view of Booth et al in order to manufacture bulked continuous carpet filament (see paragraph [0084] of Booth et al).
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,273,579 B2 and Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in view of Pikus (U.S. Patent 5,497,562 A). Pikus teaches an apparatus for crystallization of PET (see col. 1, lines 47-51 (process of, and apparatus for, crystallization of PET) of Pikus), including a crystallizer with infrared heating elements (see Figure 1; col. 2, lines 36-38 (crystallizer 10 has infrared heaters 28) of Pikus), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide infrared heating elements in the crystallizer of Booth et al (in combination with claims 1-23 of U.S. Patent 11,273,579 B2) in view of Pikus in order to control the degree of heating to ensure that the PET chips are crystallized without melting (see col. 1, lines 53-57 of Pikus).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al (CN 101144191 A) teaches a process of making fibers from recycled PET, including a crystallization step, but does not teach making bulked continuous carpet filament.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742